Kupferman, J. P.,
dissents in part in a memorandum as follows: The renewal lease which, pursuant to section 60 of the Code of the Real Estate Industry Stabilization Association of New York City, Inc., was finally offered by the landlady was not in accord with the requirement that it be on the same conditions as the expiring lease. Therefore, the new lease to be tendered should be for a term commencing when it is executed. (See Matter of Briar Hill Apts, v Conciliation & Appeals Bd., 44 AD2d 816.) The court at Special Term recognized this fact and in its order (judgment) entered on June 22, 1981 provided “that such lease shall commence on the date a fully executed copy thereof is served upon the tenant and be prospective for the full three-year term”. I would affirm.